Citation Nr: 0018375	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  99-04 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death to include Dependency and Indemnity 
Compensation and Chapter 35 benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel



INTRODUCTION

The veteran served on active duty from September 1953 to 
September 1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision dated in July 1998, by the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).



FINDINGS OF FACT

1.  The death certificate reflects that the cause of death 
was renal failure due to metatastic prostatic carcinoma.

2.  A statement from a private physician dated in December 
1998 indicates that the veteran's death from metastatic 
carcinoma was related to his service-connected neurogenic 
bladder with patch graft urethroplasty.



CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  38 U.S.C.A. § 5107 
(West 1991); Ramey v. Brown, 9 Vet. App. 40 (1996); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

For entitlement to service connection for the cause of death 
of a veteran, the first requirement, evidence of a current 
disability, will always have been met (the current disability 
being the condition that caused the veteran to die), but the 
last two requirements must be supported by evidence of 
record.  Ramey v. Brown, 9 Vet. App. 40, 46 (1996).  

In addition, for purposes of establishing a well-grounded 
claim, the second and third Epps and Caluza elements 
(incurrence and nexus evidence) also can be satisfied under 
38 C.F.R. § 3.303(b) (1999) by (1) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (2) evidence showing postservice 
continuity of symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

After review of the evidence of record, the Board concludes 
that the statement from the private physician dated in 
December 1998, which concludes that there is a relationship 
between the cause of the veteran's death and his service-
connected disabilities, is sufficient to render this claim 
plausible.


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  To this extent 
only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
the cause of the veteran's death is well grounded, VA has a 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

As noted above, the record reveals that the veteran died in 
May 1998 due to renal failure as a consequence of metatastic 
prostatic carcinoma.  At the time of the veteran's death, he 
was service-connected for neurogenic bladder with patch graft 
urethroplasty, residuals of fracture of D12, L1 and L2, 
duodenal ulcer, healed fracture, pelvis, and laceration of 
the left ear.  His combined disability evaluation was 60 
percent.  In a statement dated in December 1998, a private 
physician noted that the veteran underwent a right 
nephrectomy in approximately 1983.  He indicated that the 
removal of the kidney was necessary because of chronic renal 
stone formation and chronic infections which occurred as a 
result of his service-connected injury which required the 
urethroplasty, as well as the neurogenic bladder which 
resulted from the service-connected injury.  He further noted 
that when the veteran developed prostatic carcinoma which 
metastasized, tumors formed obstructing his remaining kidney.  
He subsequently succumbed as a result of the total and 
complete obstruction of his left kidney and died of 
postobstructive renal failure.  The physician surmised that 
had the veteran had a normal and healthy right kidney, his 
demise would most likely have not occurred as immediately as 
it did and other forms of therapy could have been presented 
to him. 

In reviewing the evidence, the Board notes that the report of 
the hospitalization during which the veteran underwent a 
right nephrectomy is not of record.  Furthermore, the 
terminal hospitalization report is not of record.  In view of 
the nature of the appellant's claim and the above opinion, 
the Board believes that efforts should be undertaken to 
associate these records with the claims folder.  Furthermore, 
the above opinion suggests that the right nephrectomy was a 
direct result of the service-connected neurogenic bladder 
with patch graft urethroplasty.  However, there is no 
clinical evidence or findings of record to support this 
conclusion.  Accordingly, the Board believes that the private 
physician should be requested to provide support for his 
statement that chronic renal stone formation and chronic 
infections were due to the service-connected neurogenic 
bladder with patch graft urethroplasty which resulted in the 
right nephrectomy.  Finally, once the above evidence has been 
obtained, the claims folder should be forwarded to an 
appropriate VA physician for an opinion regarding the 
relationship between the prostatic carcinoma and the service-
connected neurogenic bladder with patch graft urethroplasty.

In view of the above and in an effort to ensure due process, 
this case is REMANDED to the RO for the following action:

1. The appellant has the right to submit 
additional evidence and argument on 
the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2. The RO, after obtaining consent from 
the appellant, should request Dr. 
Harney to provide an explanation and 
supporting evidence which served as 
the basis for his conclusion that the 
chronic renal stone formation and 
chronic infections occurred as a 
result of the veteran's service-
connected injury.

3. The RO should undertake efforts to 
obtain a photocopy of the 
hospitalization report covering the 
veteran's right nephrectomy in 
approximately 1983.

4. Upon completion of the above, the RO 
should forward the veteran's folder to 
an appropriate VA physician and 
request an opinion regarding the 
relationship between the prostatic 
carcinoma and the service-connected 
neurogenic bladder with patch graft 
urethroplasty.  The physician's 
attention should be directed to the 
December 1998 statement from Dr. 
Harney and any additional evidence 
submitted in response to the above 
requests.

5. The RO should then readjudicate the 
appellant's claim for service 
connection for the cause of the 
veteran's death taking the above 
development into consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals




 



